Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of instant independent claim 16, particularly:
An apparatus comprising: a coil-wound heat exchanger having a warm end, a cold end, and a tube side having a plurality of cooling conduits; a first feed stream conduit in upstream flow communication with at least one of the cooling conduits and in downstream flow communication with a supply of a first hydrocarbon fluid having a first normal bubble point, the first feed stream conduit configured to carry a first feed stream; a second feed stream conduit in upstream communication with at least one of the cooling conduits and in downstream flow communication with a supply of a second hydrocarbon fluid having a second normal bubble point lower than the first normal bubble point and the second feed stream conduit configured to carry a second feed stream; a first cooled feed stream conduit in downstream flow communication with the first feed stream conduit and at least one of the cooling conduits and configured to carry a first cooled feed stream; a second cooled feed stream conduit in downstream flow communication with the second feed stream conduit and at least one of the cooling conduits and configured to carry a second cooled feed stream; a first product stream conduit in downstream flow communication with the first cooled feed stream; a second product stream conduit in downstream flow communication with the second cooled feed stream; a first bypass conduit having at least one valve, an upstream end in communication with at least one of the cooling conduits upstream of the cold end and a downstream end located at an upstream end of the first product stream conduit and at a downstream end of the first cooled feed stream; wherein the coil-wound heat exchanger is configured to cool the first and second hydrocarbon fluids to substantially the same temperature by indirect heat exchange against a refrigerant and the first bypass is configured to cause the first hydrocarbon in the first product stream conduit to have a higher temperature than the second hydrocarbon in the second product stream conduit as taught in instant independent claim 16.

 US Publication No. 2017/0010041 A1 to Pierre, Jr. et al. teaches in fig. 3, shown below, and ¶ 52 a hydrocarbon liquefaction system in which an liquefied natural gas 301 is flowed through a multi-steam cryogenic heat exchanger (333) in a plurality of streams to be cooled against a liquid nitrogen stream (321) but teaches that the “additional pressurized LNG streams… may bypass the multi-stream cryogenic heat exchanger and proceed directly to the [further downstream] heat exchanger” “in some embodiments not shown” but does not teach the multiple streams of the heat exchanger being connected to sources of hydrocarbon fluids with different bubble points (all being connected to the same natural gas source in the system of Pierre), the heat exchanger being a coil-wound heat exchanger or the specific structure and connections of the bypass conduit such that the heat exchange of two different hydrocarbon fluids against a refrigerant in shared heat exchanger is controlled by a bypass of one of the two hydrocarbon fluids as recited in instant independent claim 16.

    PNG
    media_image1.png
    797
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    553
    media_image2.png
    Greyscale

US Patent No. 8,778,052 B2 to Dam et al. teaches in fig. 1, shown above, a method of producing a gaseous hydrocarbon stream having passages (10 and 20) connected to first hydrocarbon wells (30) and second hydrocarbon wells (40), respectively, but these separate hydrocarbon streams are both taught to be drawn from natural gas wells, are not taught to have different bubble points, and are not taught to be cooled by the cooling conduits of a single heat exchanger, including the bypass passage for one of the two hydrocarbon streams taught in instant independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	14 June 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763